Citation Nr: 0022370	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  96-37 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a residuals of a right 
ankle injury.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1985 to 
April 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In brief, the veteran requested a personal hearing before a 
Member of the Board in August 1996.  The record reflects by 
VA correspondence that the hearing was scheduled.  Prior to 
the July 1997 hearing, the veteran informed the RO that he 
was moving out of state and canceled the hearing until a 
later date.  According to the VA Form 119, Report of Contact, 
the veteran was to contact the closest regional office to his 
new address and request the claims folder be transferred to 
that VARO to continue his appeal and hearing.  In May 1998, 
the RO sought clarification of the veteran's mailing address 
from the United States Postal Service (USPS).  Upon receipt 
of the current address from the USPS, the RO forwarded to the 
veteran a development letter in December 1998.  That letter 
was not returned by the USPS.  In September 1999, the RO 
provided the veteran notice of a scheduled hearing to the 
current address of record.  That letter was returned by the 
USPS bearing a new address label.  By VA letter, dated in 
June 2000, the RO provided the veteran notice of a 
rescheduled hearing before a Member of the Board at the new 
address.  That letter was not returned by the USPS as 
undeliverable.  See Marciniak v. Brown, 10 Vet. App. 198, 200 
(1997) (regarding the presumption of regularity).  
Nonetheless, the veteran did not appear for the July 2000 
scheduled hearing; and hence, the veteran's request for a 
hearing before a member of the Board at a local Regional 
Office is deemed withdrawn.  38 C.F.R. § 20.704(d) (1999).

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDING OF FACT

The claim of entitlement to service connection for residuals 
of a right ankle injury is supported by cognizable evidence 
demonstrating that the claim is plausible and capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a right 
ankle condition is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered as to this portion of 
the appeal is whether the veteran has presented evidence of a 
well-grounded claim; that is, a claim which is plausible and 
meritorious on its own or capable of substantiation.  If he 
has not, his appeal must fail.  See 38 U.S.C.A. § 5107(a); 
Chelte v. Brown, 10 Vet. App. 268, 270 (1997) (citing Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990)).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  See 38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303 (1999).  To be well grounded, a claim must be 
supported by evidence, not just allegations.  Tirpak v. 
Derwinski, 1 Vet.App. 609, 611 (1992).  Although the claim 
need not be conclusive, it must be accompanied by supporting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Id. at 
610.  For the purpose of determining whether a claim is well 
grounded, the credibility of the evidence in support of the 
claim must be presumed.  Robinette v Brown, 8 Vet. App. 69, 
75 (1995).

For a claim to be well grounded, there must be (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Caluza v. Brown, 7 Vet. 
App. 489, 504, 506 (1995); see also Epps v. Gober 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well-grounded claim set forth in Caluza, supra).  

The provisions of 38 C.F.R. § 3.303(b) (1999) provide an 
alternative way of showing inservice incurrence and medical 
nexus for purposes of well grounding a claim.  See Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that an appellant had 
a chronic condition in service or during an applicable 
presumptive period and still has the condition.  Such 
evidence must be medical unless it relates to a condition as 
to which lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if the condition is noted during service or during 
an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, supra; see also Clyburn v. 
West, 12 Vet. App. 296 (1999).

The essence of the contentions advance in the present appeal 
is that the veteran's old ankle injury was aggravated by his 
military service.

Under the laws administered by the VA, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except for defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. § 1132 (West 1991); 38 C.F.R. §3.304 (1999).  
This presumption only attaches when there has been an 
induction or enlistment examination in the which the later 
complained of disability was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).

On enlistment medical examination in November 1984, no 
clinical abnormality of the lower extremities and feet was in 
evidence.  The report of medical history is silent as regards 
foot trouble, broken bones, or joint deformity.  In March 
1986, the veteran sprained his right ankle and was given a 
right ankle brace.  Further, the x-ray examination in service 
did not demonstrate the presence of an old healed fracture.  
At that time, the veteran reported that he had fractured his 
right ankle in high school.  However, it is well to observe 
that in Crowe v. Brown, 7 Vet. App. 238, 245 (1994), the 
Court has held that if a condition is not found during the 
enlistment examination, the fact that the veteran reported a 
history of symptoms or an injury is insufficient to rebut the 
presumption of soundness.  Id.  Only such conditions as are 
recorded in examination reports are to be considered as 
"noted."  See Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).  As there is no clinical evidence contemporaneous to 
the enlistment examination demonstrating a right ankle 
disability or fracture, the veteran's reported history of the 
pre-service injury to the right ankle on a subsequent 
examination does not constitute a notation of such an injury 
at service entrance.  Id; 38 U.S.C.A. § 1132; 38 C.F.R. 
§ 3.304.  Hence, the veteran was found to be physically 
normal on enlistment, and his right ankle is presumed to have 
been of sound condition upon service entrance.

The presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or injury 
existed prior to induction or enlistment and was not 
aggravated by active service.  See 38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.304; Gaham v. West, 12 Vet. App. 406 
(1999).  In this respect, the only other medical evidence of 
record is dated between May 1990 and December 1992.  These 
private medical records contain a May 1990 entry, which 
refers by history to a fracture of the right ankle in 1979.  
Again, the Board notes that there are no records 
contemporaneous to that May 1990 entry, which demonstrate 
medical treatment for a fractured ankle or document the 
existence of an old injury on x-ray.  In that regard, the 
post service medical history fails to reach the level needed 
so as to characterize it as "clear and unmistakable," in 
light of the enlistment medical examination that reflects no 
clinical abnormality of the right ankle at service entrance.  
As such, the presumption of soundness is not rebutted.

As to the question of service incurrence for purposes of 
determining well-groundedness, the service medical records 
show that in March 1986, the veteran sustained an inversion 
injury of the right ankle.  He complained of swelling and 
related that he heard a "pop" with the injury.  The 
physical examination of the right ankle revealed that the 
veteran had a mild antalgic gait.  Point tenderness, slight 
swelling, and ecchymosis just distal to the lateral malleolus 
were noted.  X-rays of right ankle and foot were interpreted 
as showing no recent fracture.  Osteophytes were seen along 
the dorsum of the anterior aspect of the talus bone and 
navicular bone; and no abnormal soft tissue calcification was 
seen.  The assessment of was of a sprain of the right ankle/ 
forefoot.  The veteran's treatment consisted of pain 
medication and an ankle brace; he was place on a physical 
profile to two weeks.  The remainder of the service medical 
records, including those proximate to separation, are silent 
for any further complaints or treatment relative to the right 
ankle.  A separation examination report is not of record.  In 
that regard, the service department records include a report 
of a dental examination, dated in March 1988; in that report, 
the veteran related that he had not been under the care of a 
physician in the past year, and that he did not have swollen 
ankles or arthritis.  The veteran was discharged from active 
duty in April 1988.

Post service medical records include private medical records, 
dated between May 1990 and December 1992.  These records 
reflect that in July 1990, the veteran was seen following 
complaints of pain in the anterolateral aspect of the right 
ankle.  The x-rays were within normal limits.  The assessment 
was of a cicatrix post rupture of the anterior talofibular 
ligament of the right ankle.  When the veteran was seen in 
March 1991, he complained of residual tenderness, and the use 
of an ankle brace was indicated.  In August 1991, the veteran 
complained of persisting instability and weakness in the 
right ankle, for which conservative versus surgical treatment 
alternatives were discussed with the veteran.

In analyzing the evidence presented for purposes of 
determining well groundedness, the Board notes that the 
veteran has presented evidence of a current right ankle 
disability, identified as a cicatrix, post rupture of the 
anterior talofibular ligament of the right ankle, as per the 
post-service private medical record dated in July 1990.  As 
to the question of incurrence, there is both medical and lay 
evidence that the veteran injured his right ankle in service, 
which was diagnosed as a right ankle sprain, although the 
later dated service medical records indicated no further 
treatment for the right ankle.  In addition, with respect to 
the nexus requirement, there is medical evidence indicating 
that the veteran's cicatrix is probably due a post rupture of 
the anterior talofibular ligament of the right ankle; and the 
veteran has offered lay evidence that observable right ankle 
problems were present after service and continuing in the 
years thereafter, all of which must be presumed as true 
pursuant to Robinette v. Brown, supra.  Thus, in light of the 
treatment the veteran received during service, which included 
a notation of a right ankle sprain, the current medical 
evidence indicating an etiological relationship between a 
cicatrix and a ruptured ligament of the right ankle, and the 
lay evidence of continuing symptoms of pain and tenderness in 
the right ankle post service, the Board determines that both 
the medical and lay evidence are sufficient to render the 
claim at issue well-grounded.  38 U.S.C.A. § 5107(a); Savage 
v. Gober, supra.  To that extent, alone, the appeal is 
granted.


ORDER

The veteran's claim of entitlement to service connection for 
residuals of a right ankle injury is well grounded.


REMAND

In view of the Board's determination that the veteran's claim 
of entitlement to service connection for residuals of a right 
ankle is well grounded, further action by the RO is required 
for consideration of the merits of such a claim, as set forth 
below.

Accordingly, this matter is REMANDED to the RO for completion 
of following actions:

1.  The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist for the purpose of determining 
the nature and origin of the veteran's 
right ankle disability, to specifically 
include his cicatrix post rupture of the 
anterior talofibular ligament of the 
right ankle.  The veteran's claims folder 
in its entirety is to be furnished to the 
examiner for review in conjunction with 
the study of this case.  Such examination 
is to include a review of the veteran's 
history and current complaints, as well 
as a comprehensive medical evaluation.  
Any indicated diagnostic studies must be 
accomplished.  All pertinent diagnoses 
are then to be offered.  

Following the examination, the examiner 
should be asked to render a professional 
opinion, with full supporting rationale, 
as to whether it is at least as likely as 
not that any right ankle disability 
diagnosed, to specifically include a 
cicatrix, post rupture of the anterior 
talofibular ligament of the right ankle, 
was caused by the March 1986 right ankle 
sprain, or otherwise had its onset during 
the veteran's period of service.

2.  Upon completion of the foregoing 
action, the RO should then adjudicate the 
merits of the claim of entitlement to 
service connection for residuals of a 
right ankle injury, based on all of the 
evidence of record and all governing 
legal authority.

If the benefit sought is not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case.  Thereafter, the veteran and his 
representative should be afforded a reasonable period for a 
response before the record is returned to the Board for 
further review.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit any additional evidence and 
argument on the matter the Board has remanded to the Regional 
Office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals


 


